       Case: 3:20-cv-00768-jdp Document #: 449 Filed: 08/13/21 Page 1 of 12




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


ONE WISCONSIN INSTITUTE, INC., et al.,

               Plaintiffs,


       v.                                              Case No. 15-CV-324-JDP

ANN S. JACOBS, Chair, Wisconsin
Elections Commission, et al.,

               Defendants.


JUSTIN LUFT, et al.,

               Plaintiffs,


       v.                                                Case No. 20-cv-768-JDP


TONY EVERS, et al.,

               Defendants.


                       JOINT STIPULATED PROPOSED SCHEDULE


       Pursuant to this Court’s July 30, 2021 Order, the parties respectfully submit this Joint

Stipulated Proposed Schedule for the remainder of this case through trial. The chart below

identifies the aspects of the schedule agreed upon by all parties and aspects of the schedule with

which Plaintiffs and Defendants still disagree after negotiation with the agreed-upon dates bolded.

Each side has also included its proposed schedule separately below, and with a brief explanation

explaining the basis of their major disagreements.
         Case: 3:20-cv-00768-jdp Document #: 449 Filed: 08/13/21 Page 2 of 12




                                                   Plaintiffs’ Proposed    Defendants’
                           Deadline
                                                           Date           Proposed Date
    Deadline to serve additional written discovery August 13, 2021      same
    requests
    Depositions begin                              September 7, 2021 same

    Plaintiffs’ Expert Disclosures with Briefing in September 13, 2021 same
    support of Expert Testimony
    Briefing in opposition to Expert Testimony                     September 24, 2021           September 30, 2021

    Replies in support of expert testimony                         September 30, 2021           November 7, 2021

    Deadline to disclose potential fact witnesses                  October 22, 2021     N/A     (Defendants
                                                                                       propose      a    trial
                                                                                       witness list exchange
                                                                                       on October 1)
    Defendants Rebuttal Experts Disclosed                          Within 30 days of N/A
                                                                   Court ruling on
                                                                   admissibility    of
                                                                   expert testimony if
                                                                   allowed
    Plaintiffs’ Expert Reports Due                                 November 2, 2021     November 19, 2021

    Ruling on Plaintiffs’ request for expert testimony             N/A (Court to rule on
                                                                                     Approximately
                                                                   its own schedule  November 15, or as
                                                                   shortly after briefing
                                                                                     soon thereafter as is
                                                                   is completed)     convenient for the
                                                                                     Court
    All Fact Discovery completed                                   November 19, 2021 December 10, 2021

    Defendants’ Expert Reports Due                                 November 23, 2021 30 days after court
                                                                                     decision on expert
                                                                                     testimony (approx.
                                                                                     December 15)
    Plaintiffs’ Expert Reply Reports Due 1                         December 7, 2021  14     days     after
                                                                                     Defendants’ Expert
                                                                                     Response     Reports
                                                                                     Due         (approx.
                                                                                     December 29)


1
 Plaintiffs wish to reserve the right to address any additional fact issues that arise between when Plaintiffs’ initial
expert report(s) are due and the end of fact discovery in a reply report in addition to any replies to Defendants’
expert report(s).



                                                          -2-
            Case: 3:20-cv-00768-jdp Document #: 449 Filed: 08/13/21 Page 3 of 12




                                                                 Plaintiffs’ Proposed     Defendants’
                          Deadline
                                                                         Date            Proposed Date
    Expert Discovery Close                                       December 21, 2021 14         days    after
                                                                                      Plaintiffs’   Expert
                                                                                      Reply Reports Due
                                                                                      (approx. January 12,
                                                                                      2021)
    Parties exchange proposed stipulated facts                   January 14, 2022      November 19, 2021

    Deadline to Disclose Fact Witnesses for Trial                January 14, 2022            October 1, 2021

    Motions in limine due, including motions January 17, 2022                                same
    challenging admissibility of expert testimony 2
    Trial exhibit disclosures due                                January 18, 2022            December 23, 2021

    Parties exchange responses to proposed stipulated January 21, 2022                       November 24, 2021
    facts
    Parties confer on proposed stipulated facts                  January 25, 2022            December 1, 2021

    Parties file statement of stipulated and disputed January 28, 2022                       December 10, 2022
    facts
    Pretrial Order Due                                           January 28, 2022            same

    Pretrial Conference                                          February 1, 2022            same
                                                                 or as otherwise
                                                                 convenient for the
                                                                 Court
    Trial                                                        February 10-11, 9           same
                                                                 a.m.




2
  Plaintiffs believe that motions in limine are unlikely to be needed including expert challenges given the Court’s
preliminary expert ruling. But in the event the Court disagrees, this deadline is acceptable to Plaintiffs, with
responses due seven days later.


                                                         -3-
         Case: 3:20-cv-00768-jdp Document #: 449 Filed: 08/13/21 Page 4 of 12




Plaintiffs’ Proposed Schedule and Statement Regarding Areas of Disagreement


                                    Deadline                                                        Date
    Deadline to serve additional written discovery requests                           August 13, 2021
    Depositions begin                                                                 September 7, 2021

    Plaintiffs’ Expert Disclosures with Briefing in support of Expert September 13, 2021
    Testimony
    Briefing in opposition to Expert Testimony                                        September 24, 2021

    Replies in support of expert testimony                                            September 30, 2021

    Deadline to disclose potential fact witnesses                                     October 22, 2021

    Defendants Rebuttal Experts Disclosed                                             within 30 days of Court
                                                                                      ruling on admissibility of
                                                                                      expert testimony if allowed
    Plaintiffs’ Expert Reports Due                                                    November 2, 2021

    All Fact Discovery completed                                                      November 19, 2021

    Defendants’ Expert Reports Due                                                    November 23, 2021

    Plaintiffs’ Expert Reply Reports Due 3                                            December 7, 2021

    Expert Discovery Close                                                            December 21, 2021

    Parties exchange proposed stipulated facts                                        January 14, 2022

    Motions in limine due, including                   motions      challenging January 17, 2022
    admissibility of expert testimony 4
    Trial exhibit disclosures due                                                     January 18, 2022



3
 Plaintiffs wish to reserve the right to address any additional fact issues that arise between when Plaintiffs’ initial
expert report(s) are due and the end of fact discovery in a reply report in addition to any replies to Defendants’
expert report(s).
4
  Plaintiffs believe that motions in limine are unlikely to be needed including expert challenges given the Court’s
preliminary expert ruling. But in the event the Court disagrees, this deadline is acceptable to Plaintiffs, with
responses due seven days later.


                                                          -4-
         Case: 3:20-cv-00768-jdp Document #: 449 Filed: 08/13/21 Page 5 of 12




                                 Deadline                                         Date
 Parties exchange responses to proposed stipulated facts               January 21, 2022

 Parties confer on proposed stipulated facts                           January 25, 2022

 Parties file statement of stipulated and disputed facts               January 28, 2022

 Pretrial Order Due                                                    January 28, 2022

 Pretrial Conference                                                   February 1, 2022 or as
                                                                       otherwise convenient for
                                                                       the Court
 Trial                                                                 February 10-11, 9 a.m.



         Plaintiffs’ proposed schedule represents a compromise in multiple respects, but the parties

have been unable to reach agreement in several areas due to fundamental disagreements about: (a)

the timing of expert reports and (b) the timing and sequence of disclosure of stipulated facts, trial

witnesses, and exhibits lists.

         In terms of expert reports, Plaintiffs understand from the last conference that the Court

intends to issue a ruling as to whether expert testimony will be allowed promptly after the briefing

is submitted, and our proposal is predicated on that understanding. With briefing complete by the

end of September, providing the Defendants 30 days after the ruling in which to disclose an expert

and until November 23 to produce an expert report provides more than ample time and leaves

December available for expert depositions.

         As to the disclosure of stipulated facts, trial witnesses, and exhibits, Plaintiffs have

proposed a schedule fully in-line with most pretrial orders and one that provides a generous amount

of time before trial to review, confer, and object in advance of what is only a two-day bench trial.

Indeed, this Court’s standard Procedure for Non-Jury Cases proceeds just as Plaintiffs propose,



                                                -5-
        Case: 3:20-cv-00768-jdp Document #: 449 Filed: 08/13/21 Page 6 of 12




calling for the exchange of exhibits, conferral as to written stipulations of facts, and finalization of

trial witness lists at least two weeks before trial. See Procedure for Non-Jury Cases, Standard

Attachments for Civil Cases Assigned to Judge Peterson at 37–38. 5 The only difference is that

Plaintiffs’ proposals would provide for even more than the two weeks’ notice contemplated in the

standard procedure.

         By contrast, Defendants propose a schedule that would require disclosure of a final trial

witness list, proposed stipulated facts, and exhibits months before trial and while fact and/or expert

discovery is still on going. This proposal reverses the normal sequence of the discovery process

and turns standard pretrial practices on their head. Defendants’ reasons for this extreme departure

do not survive the eyeball test.

          In terms of trial witnesses, Defendants justify their position by arguing that they only wish

to depose the witnesses Plaintiffs will call at trial and no more. Strategic decisions about which

witnesses to call at trial often develop over the course of discovery and through deposition

testimony, however, and cannot be made well-before the close of fact discovery. Plaintiffs have

proposed instead to provide a carefully crafted and not unduly overinclusive list of potential

witnesses by October 22—still over three months before trial with approximately a month to take

any desired depositions. Defendants will have ample time to choose which potential witnesses they

wish to depose with each side afforded the usual amount of time to decide upon its trial strategy. 6

        As to trial exhibits, Defendants’ rationale for their early deadline stems from concerns

about having ample time to object to Plaintiffs’ exhibits, which they suggest were voluminous in

previous trials. But given that this is only a two-day trial on narrow issues, an exhibit exchange



5
 See https://www.wiwd.uscourts.gov/sites/default/files/Attachments_PTC_JDP.pdf.
6
 Plaintiffs likewise need to decide now which of Defendants’ employees they need to depose without the benefit of
any guidance from Defendants concerning which ones they intend to call at trial.


                                                      -6-
       Case: 3:20-cv-00768-jdp Document #: 449 Filed: 08/13/21 Page 7 of 12




more than three weeks before trial with ten days to lodge objections should provide ample time to

both parties.

       Finally, as to stipulated facts, Plaintiffs agree with Defendants that they should work

collaboratively to identify areas of agreement and narrow the scope of disputed material facts that

the Court must evaluate at trial. But demanding those facts prior to the close of both fact and expert

discovery will not aid the Court and instead would result in either numerous supplemental filings

or an incomplete stipulated record.

       Plaintiffs’ proposal accords with typical pre-trial practice and provides more than sufficient

time for both parties to take discovery and prepare for a two-day bench trial in an efficient manner.



Defendants’ Proposed Schedule and Statement Regarding Areas of Disagreement



 Deadline to serve additional written discovery requests                August 13, 2021



 Depositions begin                                                      September 7, 2021

 Plaintiffs’ Expert Disclosures with Briefing in support of Expert      September 13, 2021
 Testimony
 Briefing in opposition to Expert Testimony                             September 30, 2021

 Deadline to designate fact witnesses for trial                         October 1, 2021

 Replies in support of expert testimony                                 November 7, 2021

 Ruling on Plaintiffs’ request for expert testimony                     Approximately November 15,
                                                                        or as soon thereafter as is
                                                                        convenient for the Court
 Parties exchange proposed stipulated facts                             November 19, 2021




                                                  -7-
         Case: 3:20-cv-00768-jdp Document #: 449 Filed: 08/13/21 Page 8 of 12




 Plaintiffs’ Expert Reports Due                                         November 19, 2021

 Parties exchange responses to proposed stipulated facts                November 24, 2021

 Parties confer on proposed stipulated facts                            December 1, 2021

 Parties file statement of stipulated and disputed facts                December 10, 2021

 Defendants’ Expert Response Reports Due                                30 days after court decision
                                                                        on expert testimony
                                                                        (approximately December 15)
 Plaintiffs’ Expert Reply Reports Due                                   14 days after Defendants’
                                                                        Expert Response Reports Due
                                                                        (approximately December 29)
 All Fact Discovery completed                                           December 10, 2021

 Trial exhibit disclosures due                                          December 23, 2021

 Expert Discovery Closes                                                14 days after Plaintiffs’
                                                                        Expert Reply Reports Due
                                                                        (approximately January 12)
 Motions in limine due, including motions challenging                   January 17, 2022
 admissibility of expert testimony
 Pretrial Order                                                         January 28, 2022 or as
                                                                        otherwise convenient for the
                                                                        Court
 Pretrial Conference                                                    February 1, 2022 or as
                                                                        otherwise convenient for the
                                                                        Court
 Trial                                                                  February 10-11, 9 a.m.



         Defendants request a schedule that facilitates an efficient trial and permits them to fully

understand, and respond to, Plaintiffs’ positions. The parties’ scheduling disagreements center on

four issues: (1) efficiently conducting depositions to minimize unnecessary discovery and making

sure the parties have sufficient time to conduct what is needed; (2) timing expert disclosures so the

parties do not need to retain experts and pay for reports that may never be used; (3) exchanging



                                                -8-
         Case: 3:20-cv-00768-jdp Document #: 449 Filed: 08/13/21 Page 9 of 12




exhibits with enough time to make any necessary objections and otherwise prepare for trial; and

(4) ensuring adequate time to narrow the trial with stipulated facts. Each issue is briefly explained

below.

         1. Efficient witness disclosure and deposition timing. Defendants plan to conduct this stage

of litigation efficiently, and do not intend to take broad discovery depositions. Defendants’ current

intention is to depose only those witnesses who Plaintiffs will call at trial. A key driver of that is

knowing Plaintiffs’ trial witness with enough time to prepare and to depose them. Defendants’

schedule accomplishes that goal; witnesses are designated in October and fact discovery is

complete in December. Plaintiffs’ alternative is that their disclosure only includes potential

witnesses, with less than a month before fact discovery closes. This alternative would require

Defendants to depose all potential witnesses on an unnecessarily short schedule, which is far less

efficient than focusing on only the necessary depositions with sufficient preparation time. Plaintiffs

have had nearly a year with much of the updated discovery to determine who they might designate

as trial witnesses, and they have provided no reasonable explanation why they need an additional

two months to determine who they might call for trial.

         2. Eliminating unnecessary expert reports. Defendants should not be required to pay for

expert reports before a decision on which experts will be allowed. Defendants accordingly propose

a schedule for disclosing reports that is tied to the Court’s decision on what experts will be

necessary. Plaintiffs’ alternative of making Defendants’ expert reports due before Thanksgiving

could require Defendants to pay for, and disclose, expert reports that are never used in the case.

         3. Timely trial exhibit disclosures. At each stage of this litigation, Plaintiffs have

designated voluminous exhibits, including over 200 at the most recent preliminary injunction

proceedings alone. (Dkt. 392–396, 401, 405, 416). Defendants’ comparatively small litigation




                                                 -9-
       Case: 3:20-cv-00768-jdp Document #: 449 Filed: 08/13/21 Page 10 of 12




team will need time to review trial exhibits, object if necessary, and prepare responsive evidence.

Plaintiffs’ proposal includes short timing for pre-trial exhibits, and a mere seven days for any

objections. Defendants’ alternative proposal will allow a reasonable amount of time to

meaningfully review and respond to Plaintiffs’ disclosures. Additionally, earlier disclosure will

likely facilitate stipulations to facts at trial.

        4. Meaningful factual stipulation to narrow contested trial issues. This case is unusual in

how much legal and factual development is already complete. Defendants anticipate that the vast

majority of matters that might be contested if this were an ordinary trial can be stipulated in what

is now the third trial in this litigation. Defendants therefore propose that the parties exchange and

discuss stipulated facts starting on November 19; far enough into discovery that the key facts will

be known but well in advance of final trial preparation. This process is highly likely to narrow

contested issues for both discovery and trial. Plaintiffs’ counter-proposal, to exchange proposed

stipulations a mere 3 weeks before trial, does not leave enough time for meaningful discussion and

ensures that any preparation benefits are lost.




        Dated this 13th day of August, 2021.

                                                             Respectfully submitted,




                                                    - 10 -
     Case: 3:20-cv-00768-jdp Document #: 449 Filed: 08/13/21 Page 11 of 12




                                          /s/ Bruce V. Spiva
Charles G. Curtis, Jr.                   Marc E. Elias
Perkins Coie LLP                         Bruce V. Spiva
33 East Main Street, Suite 201           Elisabeth C. Frost
Madison, WI 53703                        Amanda R. Callais
Telephone: (608) 663-5411                Perkins Coie LLP
Facsimile: (608) 663-7499                700 Thirteenth Street, N.W., Suite 600
CCurtis@perkinscoie.com                  Washington, D.C. 20005-3960
                                         Telephone: (202) 654-6200
Bobbie J. Wilson                         Facsimile: (202) 654-6211
Perkins Coie LLP                         MElias@perkinscoie.com
505 Howard Street, Suite 1000            BSpiva@perkinscoie.com
San Francisco, CA 94111-4131             EFrost@perkinscoie.com
Telephone: (415) 344-7000                ACallais@perkinscoie.com
Facsimile: (415) 344-7050
BWilson@perkinscoie.com
                                         Attorneys for One Wisconsin Plaintiffs


/s/ Karyn L. Rotker
Karyn L. Rotker                          Dale E. Ho
ACLU of Wisconsin Foundation, Inc.       T. Alora Thomas
207 East Buffalo Street, Suite 325       Davin M. Rosborough
Milwaukee, WI 53202                      Samantha Osaki
Phone: (414)-272-4032 x12                American Civil Liberties Union Foundation
Fax: (414)-272-0182                      125 Broad Street, 18th Floor
krotker@aclu-wi.org                      New York, NY 10004
                                         Phone: (212) 549-2500
                                         Fax: (212)-549-2648
                                         dho@aclu.org
                                         athomas@alcu.org
                                         drosborough@aclu.org
                                         sosaki@aclu.org

Neil A. Steiner                          Angela M. Liu
Dechert LLP                              Dechert LLP
1095 Avenue of the Americas              35 West Wacker Drive, Suite 3400
New York, NY 10036-6797                  Chicago, IL 60601
Phone: (212)-698-3500                    Phone: (312)-646-5800
Fax: (212)-698-3599                      Fax: (312)-646-5858
neil.steiner@dechert.com                 angela.liu@dechert.com

Anna Q. Do                               Tharuni A. Jayaraman
Dechert LLP                              Dechert LLP
US Bank Tower                            1900 K Street NW


                                     - 11 -
     Case: 3:20-cv-00768-jdp Document #: 449 Filed: 08/13/21 Page 12 of 12




633 West 5th Street, Suite 4900          Washington, D.C. 20006
Los Angeles, CA 90071                    Phone: (202)-261-3330
Phone: (213)-808-5760                    Fax: (202)-261-3333
Fax: (213)-808-5760                      tharuni.jayaraman@dechert.com
anna.do@dechert.com

Selby Brown                              Tristia Bauman
Dechert LLP                              National Law Center for Homelessness &
Cira Centre                              Poverty
2929 Arch Street                         2000 M Street NW, Suite 210
Philadelphia, PA 19104                   Washington, D.C. 20036
Phone: (215)-994-4000                    Phone : (202)-638-2535
Fax: (215)-994-2222
selby.brown@dechert.com


                                         Attorneys for Luft Plaintiffs


                                    ERIC J. WILSON
                                    Deputy Attorney General of Wisconsin

                                    Electronically signed by:

                                    /s/ S. Michael Murphy
                                    S. MICHAEL MURPHY
                                    Assistant Attorney General
                                    State Bar #1078149

                                    GABE JOHNSON-KARP
                                    Assistant Attorney General
                                    State Bar #1084731

                                    JODY J. SCHMELZER
                                    Assistant Attorney General
                                    State Bar #1027796

                                    Attorneys for Defendants
                                    Wisconsin Department of Justice
                                    Post Office Box 7857
                                    Madison, Wisconsin 53707-7857
                                    (608) 266-5457 (Murphy)
                                    (608) 267-8904 (Johnson-Karp)
                                    (608) 266-3094 (Schmelzer)
                                    (608) 267-2223 (Fax)



                                     - 12 -
